DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Shaw, USPGPub. No. 2015/0122408.
Regarding claims 1-2, 6, and 9, Shaw teaches an adhesive napkin comprising a rectangular napkin body (i.e., a sheet of absorbent material) with an elongated, rectangular adhesive strip positioned horizontally along one face of the sheet for releasably adhering the napkin to a user’s clothing, and a removable cover strip coupled to the adhesive. See Fig. 7-8, Abstract, and ¶ [0062]-[0070]. Shaw teaches that the napkin may be multi-ply (¶ [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, USPGPub. No. 2015/0122408, in view of McNeil, USPGPub. No. 2005/0204941.
Regarding claims 3, 10, 12, and 15, Shaw teaches the napkin as discussed above. The teachings of Shaw differ from the present invention in that although Shaw teaches that a plurality of such napkins may be formed from a large sheet for later separation into individual napkins (¶ [0070]), Shaw does not specifically teach perforation lines. It is, however, well-known in the art to provide such separable sheets of napkins with perforation lines. See, for example, McNiel’s Abstract and ¶ [0004]. It would have been obvious to one of ordinary skill in the art to provide the product of Shaw with perforations between the discrete napkin areas when making a large sheet of such napkins, as doing so would improve the ease of separation. 
Regarding claim 4, Shaw teaches that the adhesive strips may be applied prior to separation (¶ [0070]), in which case each pair of separable napkins would have its own adhesive strip.
Regarding claims 5, 7, 8, 11, 13, 14, 17, and 18, the teachings of Shaw as discussed above differ from the present invention in that Shaw does not teach any specific size or relative dimension for the napkin or adhesive strip. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate size and relative dimension for the napkin and the adhesive strip based on the intended use of the napkin and the specific adhesive materials being used. Additionally, arbitrary recitations of relative size, dimension, or proportion cannot distinguish a claimed invention from the prior art when the differences would otherwise have been obvious (MPEP 2144.04 IV A-B). 
Regarding claims 16 and 20, Shaw teaches that the napkin may be made from paper (¶ [0069]). Although Shaw does not specifically teach that the paper is “disposable” or “recycled,” the characterization of the paper as “disposable” or “recycled” does not appear to impart any specific structural characteristics on the claimed product, and as such cannot distinguish the claimed invention. Nevertheless, there is no apparent reason why the product of Shaw could not be regarded as “disposable” and it would have bene obvious to one of ordinary skill in the art to make the product from recycled materials because doing so would be environmentally beneficial. 
Regarding claim 19, Shaw teaches that the napkin may be multi-ply (¶ [0069]).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klepfer, US Pat. 4306316; discloses a similar napkin with a repositionable adhesive strip
Van Gompel et al., US Pat. 4706303; disclosed a similar napkin with an adhesive strip

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/IAN A RUMMEL/Primary Examiner, Art Unit 1785